REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 4/26/2021.  In relation to the patentability of independent claims 1 and 11, the examiner agrees with the arguments presented on pages 7 and 8 of the Remarks of the cited amendment.  In particular, the examiner concurs that neither Courteix nor Lockhart, taken alone or in proper combination, is understood to have described or made obvious at least the features of amended claims 1 and 11.  Therefore, claims 1, 3-10, and 11-18 are considered allowable over the prior art of record.  In relation to independent claim 19 [claims 19-21], the examiner makes reference to the reasons for the indication of allowable subject matter presented on page 8 of the non-final office action mailed on 1/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783